DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 7/20/2022, with respect to claims 1-20 have been fully considered but are moot in view new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Specification discloses the step of recognizing marking locations, not whether said location is recognizable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9-11, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meess et al. (PGPUB Document No. US 2018/0130226) in view of Becker et al. (PGPUB Document No. US 2017/0046976).
Regarding claim 1, Meess teaches a welding system (welding system 10 (MEESS: 0039, FIG.1-2)), comprising: 
A sensor configured to capture sensor data relating to a workpiece or a welding tool in a welding environment (spatial tracker 420 tracks the position of the welding tool 460 and the welding helmet 440 relative to the welding environment 480 (Meess: 0066)); 
A display screen configured to display a rendering of the welding environment (visual display 24 (MEESS: 0039, FIG.1-2) displaying the welding environment as shown in FIG.7 of Meess); 
Processing circuitry (processor of the processor based subsystem (MEESS: 0064)); 
And a machine readable storage device (memory, e.g., RAM, ROM, EPROM, hard disk drive (MEESS: 0070)) comprising machine readable instructions which, when executed (“execute coded instructions” (MEESS: 0064)), cause the processing circuitry to: 
Identify a workpiece location of the workpiece, or a tool location of the welding tool relative to the workpiece, based on the sensor data captured by the sensor (Tracking the position of the welding tool 460 relative to the welding environment 480 (Meess: 0066)), 
Display, in the rendering, on the display screen, a marking on the workpiece at the selected location (system generating virtual weld objects 904 that indicate the weld path to the user (Popescu: 0106, FIG.23)).  

	However, Meess does not expressly teach but Becker teaches,
Determine whether there has been an indication that a marking should be applied to a selected location on the workpiece, the indication comprising a tool input from the welding tool (using the welding tool 14 for simulating the creation of a simulated welding arc (Becker: 0279). The Examiner submits that the process of user making inputs using the welding tool requires the system to determine whether the tool has triggered an input (“Determine whether there has been an indication that a marking should be applied”)) or a recognition of a marking location on the workpiece, 
And in response to determining there has been an indication that the marking should be applied to the selected location on the workpiece, identify the selected location where the marking should be applied based on the tool location or the workpiece location (the location of the simulated arc corresponds to the selected location where “the marking” (simulated arc) should be applied).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Meess such as to utilize a physical welding tool (taught by Becker) to create the virtual objects, because this provides an added variety of welding related tasks to the user.

However, the combined teachings as applied above does not expressly teach does not expressly teach the markings above, being welding guides such as the virtual weld objects 904 of Meess.
At the time of the invention, there had been a recognized problem or need in the art to create virtual weld objects that serves as welding guides. There were a finite number of identified and predictable potential solutions to the recognized need or problem were, 1) welding guides created by the system 2) welding guides created by the user.
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all solutions provide the ability for effectively creating welding guides, wherein Becker teaches the concept of the user creating virtual objects with a physical welding tool (Becker: 0279). 
Therefore, the claimed subject matter would have been obvious to a person living ordinary skill in the art at the tie the invention was made. 

Regarding claim 3, the combined teachings as applied above teaches the system of claim 1, wherein the indication comprises the tool input from the welding tool (creating virtual welding paths/guides using the welding tool as stated in the rejection above).

Regarding claim 9, the combined teachings as applied above teaches the system of claim 1, further comprising a welding helmet (welding helmet 12 (Meess: 0039)) comprising the sensor and the display screen (display 24 (Mess: 0045, FIG.2)), the sensor comprising a camera sensor (camera 26 (Mess: 0045, FIG.2)), ultrasonic sensor, radio frequency sensor, magnetic sensor, audio sensor, or millimeter wave sensor.

Regarding claim 10, the combined teachings as applied above does not expressly teach but Becker teaches the system of claim 1, wherein the tool input is sent from the welding tool in response to actuation of a trigger of the welding tool during a markup mode when a welding-type operation is disabled, or in response to actuation of a non-trigger input of the welding tool (simulated arc starts when the tip of the welding stick comes in contact with the simulated workpiece (Becker: 0300)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to initiate the welding path/guide creating process as taught by Becker, because this enables an intuitive method for generating virtual content with a physical tool.

Claim(s) 11, 13, 19 and 20 is/are a corresponding method claim(s) of claim(s) 1, 3, 9 and 10. The limitations of claim(s) 11, 13, 19 and 20 are substantially similar to the limitations of claim(s) 1, 3, 9 and 10.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 11, 13, 19 and 20.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meess in view of Becker as applied to the claims above, and further in view of Marshall et al. (PGPUB Document No. US 2014/0104189).
Regarding claim 4, the combined teachings as applied above does not expressly teach but Marshall teaches the system of claim 1, wherein the machine readable instructions, when executed, further cause the processing circuitry to display, in the rendering, on the display screen, dimensions overlaid on the workpiece to aid in creating the marking (Marshall teaches the use of a touch block 100 and ruler markings 110 that aids the user in drawing lines (Marshal: 0033, 0027, 0049, FIG.2). Therefore, applying the teachings Marshall to the combined teachings above provides the user the ability to utilize a virtual ruler when creating the virtual welding path/guide. The Examiner, submits that said guide is overlaid on the workpiece, as welding guides by definition provides guides on (“overlaid”) on the workpiece).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the tools of Marshall, because this enable an effective way of creating virtual markings.
Claim 14 is similar in scope to claim 4.

Allowable Subject Matter
Claims 5-8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616